Order entered May 23, 2014




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-14-00370-CV

                  GENA MARCELLA MERCADANTE, ET AL., Appellants

                                                  V.

     ZLH LC, INC. F/K/A ZALE LIPSHY UNIVERSITY HOSPITAL, INC., Appellee

                        On Appeal from the 95th Judicial District Court
                                    Dallas County, Texas
                              Trial Court Cause No. 10-15882

                                             ORDER
       We GRANT appellants’ May 22, 2014 unopposed motion for an extension of time to file

a brief. Appellants shall file their brief on or before July 7, 2014.


                                                        /s/    ELIZABETH LANG-MIERS
                                                               JUSTICE